Title: To James Madison from John Gavino, 29 December 1801 (Abstract)
From: Gavino, John
To: Madison, James


29 December 1801, Gibraltar. Reports that frigate Boston arrived on 22 Dec. and brought him JM’s letter of 3 Oct. [not found] with two enclosures for Cathcart that he forwarded to Appleton at Leghorn. Has just been informed that Swedish admiral Cederström is at Málaga with four Swedish frigates and orders to cooperate with Commodore Dale against the Tripolitans.
 

   Partial Tr (DNA: RG 46, President’s Messages, 7A-E2). 1 p. Headed “Extract of a letter from John Gavino Esquire Consul of the United States of America at Gibraltar to the Secretary of State—dated 29 December 1801.” Printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:381–82. Transmitted by Jefferson to Congress on 1 Mar. 1802 (see ibid., 2:381). Gavino may have enclosed a copy of a 28 Nov. 1801 letter he had received from O’Brien, which Jefferson sent to Congress the same day (ibid., 2:382; see Gavino to JM, 11 Jan. 1802).

